DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 06/08/2020.
	
Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statements (filed 08/27/2020 and 11/19/2021) have been received, entered into the record, and considered.  Some of the citations were crossed out because they have no date. See 37 CFR 1.98(b)(5).

Drawings


3.	The drawings filed 06/08/2020 are accepted by the examiner.




Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

5.	Claims 4 and 14 are objected to because of the following informalities:  

As to claims 4 and 14: 
The phrase “a virtual recovery appliance associated each set of protected VMs” should read “a virtual recovery appliance associated with each set of protected VMs”.

Appropriate correction is required.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1 and 11: 
The claims  recite the limitations “availability of the recovery VMs”,  “providing access to selected ones of the recovery VMs”, and “the selected recovery VMs”.   There is insufficient antecedent basis for these limitations in the claims.

For the purpose of examination, Examiner is interpreting “availability of the recovery VMs” as “availability of the one or more recovery VMs”, “providing access to selected ones of the recovery VMs” as “providing access to selected ones of the one or more recovery VMs”, and “the selected recovery VMs” as “the selected one or more recovery VMs”.
 
Dependent claims 2-10 and 12-20 are rejected for fully incorporating the deficiencies of their base claims.

As to claims 6, 10, 16, and 20: 
The claims  recite the limitation “the selected recovery VMs”. There is insufficient antecedent basis for this limitation in the claims.  

For the purpose of examination, Examiner is interpreting “the selected recovery VMs” as “the selected one or more recovery VMs”.

Allowable Subject Matter

7.	Claims 1-20 are allowable subject to  the 112 rejection and objection detailed above, subject to the results of a final search by the Examiner.

Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

9.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199